Case 7:19-cr-00751-NSR Document 31 Filed 04/29/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

wen nnn a a a a a a a a er ee ee ee ee ee ee ee = x
UNITED STATES OF AMERICA
ORDER
-against-
19 Cr.751-01 (NSR)
JOSE MENDOZA,
Defendant.
x
ROMAN, U.S. District Judge:
The attorney Harvey J. Slovis privately retained to represent defendant is hereby ordered

Attorney's Name

substituted and the representation of the defendant in the above captioned matter is assigned to

James Neuman , CJA counsel.
Attorney's Name

In addition, counsel Susanne Brody, appointed as legal advisor to Defendant, is also relieved.

The Court relies on the previously filed Financial Affidavit.

    

; fs toe
NELSON'S. ROMAN,
UNITED STATES DISTRICT JUDGE

 

Dated: White Plains, New York
April 29, 2020

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC *#

DATE FILED: ry

 

 

 

 

[el

 
